Citation Nr: 0832838	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from January 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board affirmed the initial evaluation assigned by the RO 
in a decision dated November 29, 2006.  The veteran appealed 
the November 2006 Board decision to the United States Court 
of Appeals for Veterans Claims (Court), which in a June 2008 
Order, granted a June 2008 Joint Motion for Remand of the 
case to the Board.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate the 
November 29, 2006 Board decision.  


FINDING OF FACT

Throughout the entire rating period on appeal, the competent 
clinical evidence demonstrates that the veteran's PTSD has 
been manifested by irritability, anxiety, anger, nightmares, 
hypervigilance, exaggerated startle response, and impaired 
sleep, with Global Assessment of Functioning (GAF) scores of 
between 42 and 65, reflective of no more than mild to serious 
symptomatology, productive of occupational impairment 
comparable to no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the veteran's claim for 
a higher initial evaluation for PTSD, the August 2003 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, and such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  In 
this regard, a March 2004 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
evaluating a mental disorder, and included a description of 
the rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected PTSD.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

Service connection has been established for PTSD, effective 
from September 20, 2000.  As such, the rating period on 
appeal is from September 20, 2000.  The record establishes 
that the veteran's mental health has been evaluated on 
numerous occasions, including on VA examinations, between 
September 2000 and March 2006.  During this time examiners 
described the veteran's personal hygiene as neat, well-
groomed, and appropriately dressed.  Examiners also reported 
that the veteran was alert and oriented to time, person, and 
place, had fair insight and judgment, was goal-directed and 
organized, and had appropriate thoughts, normal speech, 
intact long and short term memory, and no formal thought 
disorder.  Examiners also reported that the veteran denied 
experiencing suidcidal or homicidal ideations, intents, or 
plans, psychotic symptoms, delusions or hallucinations, or 
obsessive thinking or ritualistic behavior, or impaired 
impulse control.

However, during this time, the veteran indicated that he 
experienced anxiety, depression, sleep impairment, 
nightmares, difficulty concentrating, flashbacks, intrusive 
thoughts, anger, irritability, and exaggerated startle 
response.  The veteran has also reported that he experiences 
hypervigilence.  Indeed, on VA examination, in May 2003, the 
veteran reported that he had slept on his couch for 30 years 
so as to monitor the door.  Examiners have also reported that 
the veteran had a restricted affect. 

With respect to occupational functioning, the veteran has 
stated that his PTSD has made it difficult for him to hold a 
job.  A May 2003 VA examination report listed the veteran's 
occupational history.  Such report indicated that after the 
military, the veteran worked in a bakery setting for about 20 
years.  He next worked for Federal Armor for about three or 
four years and then worked for Brinks for about five years, 
but quit that job because he began thinking about shooting 
foreigners with the weapon that was provided to him by the 
security company.  Since that time he has worked occasionally 
at his cousin's pizza restaurant, where he made $50.00 per 
day and at a friend's bar, where he could make between 
$200.00 to $300.00 per night.  He indicated that such job was 
good for him because he did not have to interact with others.  
The veteran also reported that he had never been fired from a 
job.

The Board acknowledges that in March 2004 and October 2004 
letters, M.G.M., Ph.D., reported that the veteran only worked 
infrequently, for a few hours a month at the pizza shop and 
bar with a great deal of support.  According to Dr. M., the 
veteran indicated that he was not able to tolerate people, 
crowds, or anything unpredictable and that he had a very 
quick trigger and would throw people out of the bar without 
notice.  The veteran further indicated that his work at the 
pizza shop was only pick up and that he worked in the back by 
himself mixing up pizza dough.  Dr. M. further indicated that 
if the veteran's close friend and cousins did not run the bar 
and pizza shop that he would not be able to hold the jobs 
without that kind of strong connection. 

Likewise, in another March 2004 letter, L.D.K., M.D., also 
commented that the veteran's PTSD symptoms impair his ability 
to work. According to  Dr. K., who indicated that she had 
been treating the veteran for PTSD, she believed that the 
veteran would not be able to function consistently in any 
work setting, due to his irritability, concentration 
problems, and other PTSD symptoms.

In a July 2002 private psychiatric evaluation report, D. C., 
Ph. D., stated that it was his opinion that the veteran could 
understand, remember, and carry through simple one and two 
step job instructions.  He further indicated that the veteran 
could maintain concentration and attention, was mildly 
impaired in being able to relate to co-workers and the 
public, was mild to moderately impaired in his ability to 
relate to bosses because of his anger, and had moderately 
reduced stress tolerances.  It was reported as vocational 
history that he had had approximately 15 jobs, had last 
worked eleven years ago as an armored guard, and had been 
fired three times for not showing up.  It was indicated that 
the veteran reported that he would not show up because he 
would be "thinking about stuff."

With respect to social functioning, the Board acknowledges 
the letters from Dr. M.G.M. and Dr. L.D.K., which indicated 
that the veteran suffers from social isolation.  However, an 
August 2001 treatment note reflects that the veteran reported 
that he felt close to his daughter and had two close friends 
that he could talk to and a large number of casual friends.  
Additionally, in a September 2001 treatment record, the 
veteran also indicated that he had a very close relationship 
with his mother and siblings, including seeing his sister and 
mother at least once a week.  He further indicated that his 
greatest strength was treating people well and that is why he 
had so many friends.  However, he also indicated that he did 
not have any hobbies and did not do anything for fun and that 
he mostly watched TV. at home, but occasionally went to a bar 
on weekends, to watch football games.  

On the July 2002 private evaluation, Dr. D. C., indicated 
that the veteran's social functioning was not as impaired as 
one would expect.  According to Dr. C., although the veteran 
emphasized avoiding others and taking orders from others, he 
interacted with his ex-wife, went to a bar, interacted with a 
friend who owns the bar, ran errands, and attended to his 
self-care adequately.  Additionally, on VA examination in May 
2003, the examiner noted that the veteran got along great 
with his daughter and that he is "happy" when she is around 
and that he enjoyed spending time with his friend that owns a 
bar, his cousin, and another friend at a Car-X shop.  

Based on these clinical findings, the Board finds that the 
veteran's overall disability picture, as evidenced by the 
clinical findings outlined above and the veteran's documented 
GAF scores of 42, 45, 50, 55, 65 (which demonstrates mild to 
serious symptomology), is most reflective of the currently 
assigned 30 percent rating.  The Board notes that the 
veteran's current disability does not warrant an evaluation 
greater than 30 percent as it does not more nearly 
approximate the criteria required under Diagnostic Code 9411 
for the next higher, 50 percent evaluation.

In this regard, the above referenced evidence does not 
demonstrate that the veteran's affect is flattened or that 
his speech was circumlocutory or stereotyped.  
While the evidence demonstrates that the veteran experiences 
difficulty in understanding complex commands, he has not been 
shown to have impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  In this regard, the Board again notes that 
on private psychiatric evaluation in September 2002, the 
examiner opined that the veteran was able to carry through 
simple one and two step job instructions.  Also, the evidence 
does not demonstrate that the veteran displays impaired 
judgment or impaired abstract thinking or experiences panic 
attack.  Further, with respect to disturbances of motivation 
and mood, although the veteran's mood has been described as 
anxious, there is no evidence that it reduces his reliability 
and productivity with respect to occupational and social 
impairment.

With regard to difficulty in establishing and maintaining 
effective work and social relationships, the Board 
acknowledges that the veteran experiences occupational 
impairment as a result of his PTSD.  Indeed, as noted above, 
the record reflects that the veteran works occasionally and/ 
or infrequently (a few hours month) with a great deal of 
support, in his cousin's pizza shop and his friend's bar.  
However, as also noted above, the veteran has indicated that 
he likes the isolation of working by himself.  The Board 
notes that the veteran, on VA examination in May 2003 
indicated that he had never been fired from a job, while on 
private psychiatric evaluation in July 2002, reported he had 
been fired three times for not showing up due to "thinking 
about stuff."  The Board finds that this reported vocational 
history is consistent with occupational impairment as 
contemplated in his current 30 percent evaluation.  Although 
Dr. M.G.M. and Dr. L.D.K. provided opinions speculating that 
the veteran would not be able to hold a job, due to symptoms 
of PTSD, without a great deal of support from employers, no 
rationale was provided as a basis for such speculation.  In 
contrast, Dr. D.C. opined that the veteran was able to follow 
simple job instructions, and maintain concentration and 
attention, was only mildly impaired in being able to relate 
to co-workers and the public, was only mildly to moderately 
impaired in his ability to relate to bosses, and had only 
moderately reduced stress tolerance.  In support of his 
opinions, Dr. D.C. provided detailed review of the veteran's 
history, including behavioral and daily functioning 
observations, and test findings.  As such, the Board affords 
Dr. L.D.K.'s opinion greater probative weight.  

With regard to social impairment, the record demonstrates 
that the veteran is capable of maintaining effective social 
relationships.  He has reported that he is very close to his 
family, with whom he spends time, and has at least two close 
friends, and numerous social acquaintances.  Therefore, the 
evidence does not demonstrate that he has difficulty in 
maintaining effective social relationships.

Therefore, in light of the clinical findings of record, the 
Board concludes that any   social and occupational impairment 
that the veteran experiences is contemplated in the currently 
assigned 30 percent evaluation.  Accordingly, because the 
veteran's disability picture does not more closely 
approximate the criteria for a higher initial evaluation at 
any time during the rating period on appeal, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


